UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                 No. 11-7037


LARRY WILLIAMS,

                  Petitioner - Appellant,

          v.

WAYNE C. MCCABE, Warden of Lieber Correctional Institution,

                  Respondent - Appellee,

          and

CHARLES T.      BROOKS,   III;    BUBBER   JENKINSON;      CAROLYN   F.
WILLIAMS,

                  Respondents.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Margaret B. Seymour, District
Judge. (3:11-cv-00946-MBS)


Submitted:   December 20, 2011                 Decided:   December 23, 2011


Before MOTZ, DUNCAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Larry Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Larry Williams seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2006) petition.

The    district    court    referred      this    case    to    a    magistrate          judge

pursuant to 28 U.S.C.A. § 636(b)(1)(B) (West 2006 & Supp. 2011).

The    magistrate    judge       recommended      that    relief         be    denied         and

advised Williams that failure to file timely objections to this

recommendation could waive appellate review of a district court

order based upon the recommendation.

            The     timely       filing     of    specific          objections           to     a

magistrate       judge’s     recommendation        is     necessary           to     preserve

appellate review of the substance of that recommendation when

the     parties     have     been      warned      of     the        consequences              of

noncompliance.           Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir.    1985);     see    also    Thomas v.       Arn,    474       U.S.      140     (1985).

Williams     has    waived       appellate       review    by       failing         to    file

objections after receiving proper notice.                      Accordingly, we deny

a certificate of appealability and dismiss the appeal.

            We dispense with oral argument because the facts and

legal    contentions       are   adequately       presented         in     the      materials

before    the    court     and   argument      would     not    aid      the       decisional

process.



                                                                                    DISMISSED

                                           2